No. 12375
       IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1972


JAMES P. MURPHY,
                         Plaintiff and Appellant,


M. E. McCLINTOCK et ale,
                         Defendants and Respondents.



ORIGINAL PROCEEDING :
    For Appellant :
          Arnold Huppert, Jr. argued, Livingston, Montana.
    For Respondents :
          Harold F. Hanser, County Attorney, Billings, Montana.
          Arnold A. Berger, Special Deputy County Attorney,
           argued, Billings, Montana.
          C. W. Jones, Deputy County Attorney, argued, Billings,
           Montana.


                                       Submitted: October 26, 1972
                                         Decided :
                                                 N C V 11922
Filed :p i -i ;   4g;Z
Mr, Justice Wesley Castles delivered the Opinion of the Court,

    This is an appeal from a summary judgment in favor of
defendants in an action seeking an injunction to prevent the
construction of a multi-use building in Yellowstone County.
The Honorable Charles Luedke presided. By the pleadings and
the judgment, the injunction was denied and a declaratory
judgment, in effect, rendered.
    Plaintiff is a resident taxpayer of Yellowstone County.
Defendants are the members of the Board of County Commissioners
of Yellowstone County.
    O n November 2, 1971, the electorate of Yellowstone County

approved a bond issue for $3,000,000 to provide for a multi-
use building at Midland Empire Fairgrounds.       The vote was
15,777 for and 9,838 against the proposition.       The ballot
                     11
provided for bonds        for the purpose of constructing and equipping
a Multi-Use Building at the Midland Empire Fairgrounds, Yellow-
stone County, Montana, with a seating capacity of at least 10,000
and an arena area of approximately 250 feet by 400 feet.I f
    The Board of County Commissioners then appointed an Advisory
Commission and an Executive Board of the Advisory Commission to
study plans, view other structures, and make recommendations to
the Board.   The Advisory Commission made itsstudy and its recom-
mendation to the Board of County Commissioners.       On September 8,
1972, the Commissioners unanimously adopted a resolution which
stated:
   "Ample study of the intent, the needs, the economics
   and the projected goals of the Multi-Use Building
   referendum having been made, we hereby direct the
   Advisory Commission previously appointed to supervise
   this project in accordance with the guidelines set
   forth in the referendum approved by the electorate
   November 2, 1971, and to proceed with the design of
   said building in the modified square configuration
   containing approximately 100,000 square feet of plane
   surface area within the building walls; and, designed
   to best fulfill the most uses for the most ~ e o ~ l e
   of the County as heretofore and hereafter s'et 'forth
   by the said Advisory Commission. 1 I
      The bonds were sold, but a controversy developed over whether
the "modified square configuration", approximately 350 feet by
350 feet, sufficiently conformed as a legal matter to the referen-
dum requirements approved by the people.         The Advisory Commission
had concluded that if the building could be built at a11 within
the funds available the shape was immaterial, as long as the
building contained approximately 100,000 square feet.
      In a practical lay sense, the controversy develops because
the square configuration will not contain a rectangular football
field.        However, it goes without further development that
Yellowstone County at its fairgrounds is not involved in football
or any other sports activity as its primary function.
      To develop further what the actual controversy is, the
plaintiff maintains that in Roman times the "arena" was the
place of gladiator combat, separated from the crowds.         The
structure was an amphitheater. Defendants maintain that the
term       "arena" as used on the ballot would encompass the plane
surface area in the entire structure,
      The provisions of the ballot are:
      1. Construction of a multi-use building;
      2.      Construction cost of $3,000,000;
      3.      Issuance of bonds not to exceed twenty years;
      4. Equipping said building;
      5, Locating the same at the Midland Empire Fairgrounds;
      6. A seating capacity of at least 10,000 persons;
      7. An arena area of approximately 250 feet by 400 feet.
      There can be no question about the first six of the seven
provisions enumerated.       Number 7, an arena area of approximately
250 feet by 400 feet, is the only problem.
      ~ebster's Seventh New Collegiate Dictionary defines "area"
as:
      "1: A level piece of ground;
       "2:     A surface included within a set of lines; specif:
      the number of unit squares equal in measure to the surface;
       "3 :   JC   **
       "4:        A p a r t i c u l a r e x t e n t of space o r s u r f a c e o r one
       serving a special function;
                                                                                         11
       "5:       The scope of a concept, o p e r a t i o n , o r a c t i v i t y .
I t d e f i n e s t h e word "arena" a s :
       11
            1: An a r e a i n a Roman amphitheater f o r g l a d i a t o r i a l
       combats;
       II
            2a: An enclosed a r e a used f o r p u b l i c e n t e r t a i n m e n t ;
       "     b: A b u i l d i n g c o n t a i n i n g an a r e n a . 11
       Some c a s e s have expanded upon t h e s e d i c t i o n a r y d e f i n i t i o n s .
J.B.        Blantan Company v . Lowe, Ky.(1967), 415 S.W.2d 376,377,
provides a comprehensive d e f i n i t i o n of t h e term "area" i n t h i s
language :
       II
         The word ' a r e a ' h a s a somewhat e l a s t i c meaning.
       O r i g i n a l l y i t meant a broad p i e c e of l e v e l ground,
       b u t i n modern use i t can mean anv p l a n e s u r f a c e .
       t h e i n c l o s e d space on which a b u i l d i n g s t a n d s , t h e
       sunken space o r c o u r t g i v i n g i n g r e s s and a f f o r d i n g
       l i g h t t o t h e basement of a b u i l d i n g ; a p a r t i c u l a r
       e x t e n t of s u r f a c e ; an i n c l o s e d yard o r opening i n
       a house; an open space a d j o i n i n g a house; any p a r t i c u -
       l a r e x t e n t of s u r f a c e ; r e g i o n ; t r a c t . I n geometry,
       t h e s u p e r f i c i a l c o n t e n t s of any f i g u r e , a s t h e a r e a
       of a square o r t r i a n g l e ; t h e s u r f a c e included w i t h i n
       any given l i n e s . " (Emphasis added)                    .
T h i s c a s e , o u t of c a s e s r e s e a r c h e d , was selected f o r i t s p a r t i c u l a r
d e f i n i t i o n because i t i n c l u d e s d e f i n i t i o n s taken from s e v e r a l
o t h e r c a s e s and i s t h e most r e c e n t c a s e found which d e f i n e s
t h e term.
       The term "arena" h a s n o t been f r e q u e n t l y d e f i n e d .         However,
t h e c o u r t i n S t e i n b e r g v , F o r e s t H i l l s Golf Range, 303 N.Y.
577 (1952), 105 N.E.2d                  93,95, undertook t n do s o , and c i t e d
t h e R.oman concept of t h e term i n t h i s language:
        h he c e n t r a l p a r t of an amphitheater, i n which t h e
       combats o r s p e c t a c u l a r d i s p l a y s t a k e p l a c e , I I
T h e c o u r t then used t h e d i s j u n t i v e "or" f o r t h i s d e f i n i t i o n :

       "Any p l a c e of p u b l i c c o n t e s t o r e x e r t i o n    * * *."
I t then went on t o e x p l a i n i t s meaning f o r t h e purposes o f t h e

c a s e involved:
       "*        *
            * t h e term n e c e s s a r i l y i m p l i e s an e f f o r t b e f o r e
       s p e c t a t o r s , and, where s p o r t s e v e n t s a r e involved,
       t h e element of a p u b l i c c o n t e s t between c o m p e t i t o r s . I I
                                                                                             1I
      W f i n d , a s d i d t h e d i s t r i c t c o u r t , t h a t t h e term
       e                                                                                          arena
a r e a " a s used on t h e b a l l o t means:             t h e enclosed space upon
which t h e b u i l d i n g w i l l s t a n d .
      Also involved h e r e i s t h e term "approximately 250 f e e t by
400 f e e t " , a s used on t h e b a l l o t .
      II                                                      11
           Approximate" h a s been d e f i n e d a s            c l o s e t o o r near";
                                                                                        It
P o t t e r v , Anderson 85 S.D. 142, 178 N,W,2d 743,746.                                    Approxi-
                                             fI
mately" h a s been d e f i n e d a s              n e a r t h e amount, n e a r t o , about;
a l i t t l e more o r l e s s " ; E a s t e r n S e r v i c e Management Company v .
                                                                               II
United S t a t e s , D.C. S.C.,         243 F. Supp. 302,305.                       ~p~roximately"
has a l s o been d e f i n e d a s " ' n e a r l j ,      ' a b o u t ' , o r ' c l o s e to"';
Garre v . Geryk, 145 Conn. 669, 145 A.2d 829,831.
      The language of t h e b a l l o t "approximately 250 f e e t by 400
feet''       i s d i r e c t o r y upon t h e county commissioners, n o t mandatory,
and i t i s w i t h i n t h e d i s c r e t i o n of t h e Board of County Commissioners
t o o r d e r t h e c o n s t r u c t i o n of t h e b u i l d i n g recommended by t h e

Executive Board of t h e Advisory Commission.                            That b u i l d i n g con-
t a i n s approximately 100,000 square f e e t of enclosed plane
surface area.
      The following c i t a t i o n s of a u t h o r i t y , i n our o p i n i o n ,
support t h i s a n a l y s i s .
      The a p p l i c a b l e s t a t u t e , s e c t i o n 16-2306, R.C.M.            1947, pro-
vides i n pertinent p a r t :
      "Said s e p a r a t e b a l l o t s s h a l l be w h i t e i n c o l o r and
      of convenient s i z e , being only l a r g e enough t o c o n t a i n
      t h e p r i n t i n g h e r e i n r e q u i r e d t o be done and placed
      t h e r e o n , and s h a l l have p r i n t e d t h e r e o n , i n f a i r - s i z e d ,
      l e g i b l e type and b l a c k i n k , i n one l i n e o r more, a s
      r e q u i r e d , t h e words 'For' s a i d bonding p r o p o s i t i o n
       ( s t a t i n g i t and t h e terms t h e r e o f e x p l i c i t l y and a t
      l e n g t h ) , and thereunder t h e words 'Against' s a i d bonding
      p r o p o s i t i o n ( s t a t i n g i t and t h e terms t h e r e o f e x p l i c i t l y
      and a t l e n g t h i n l i k e manner, a s above) *                 **I1.




      I n Reid v. Lincoln County, 46 Mont. 31,44,57,59,60,                                         125 P.
429, t h e b a l l o t i n q u e s t i o n was phrased:
      11
       For t h e i s s u a n c e a g a i n s t t h e g e n e r a l c r e d i t of
      Lincoln County of coupon bonds i n t h e amount of
      one hundred and twenty-five thousand d o l l a r s , t h e
      purpose of s a i d i s s u e being t o provide funds f o r a
      system of p u b l i c highways, b r i d g e s , and f r e e
      f e r r i e s i n s a i d county, s a i d bond being payable
      i n twenty y e a r s and redeemable i n f i f t e e n y e a r s ,
      and b e a r i n g i n t e r e s t a t t h e r a t et of f i v e p e r c e n t
      per annum payable semiannually. I
The b a l l o t a l s o contained t h e same statement beginning with
t h e word "Against".              Challenge was made t o t h e b a l l o t on t h e
ground t h a t i t d i d n o t s u f f i c i e n t l y s t a t e t h e p r o p o s i t i o n t o
be voted on.          This Court s t a t e d :
      "Section 2938, [ s e c t i o n 1.6-2306 ,R.C.M.                  19471, Revised
      Codes, r e l a t e s t o forms of b a l l o t s t o be used a t e l e c -
      t i o n s wherein any q u e s t i o n o r p r o p o s i t i o n o f , o r r e -
      l a t i n g t o , bonds i s submitted t o t h e people, It pro-
      v i d e s t h a t t h e b a l l o t s h a l l s t a t e t h e bonding p r o p o s i t i o n
      and t h e terms t h e r e o f e x p l i c i t l y and a t l e n g t h . W t h i n k
                                                                                      e
      t h e form of b a l l o t was s u f f i c i e n t l y comprehensive and
      e x p l i c i t . I t was n o t n e c e s s a r y t o s t a t e t h e r e i n t h e
      c o u r s e , t e r m i n i , o r e x a c t l o c a t i o n of t h e proposed high-
      way, o r t h e number o r l o c a t i o n of t h e proposed b r i d g e s
      and f e r r i e s . The fundamental and i n i t i a l q u e s t i o n t o
      be determined i n a l l c a s e s i s whether t h e people a r e
      w i l l i n g t o a u t h o r i z e t h e commissioners t o spend a d e f i -
      n i t e amount o f money f o r a c e r t a i n p u b l i c improvement.
      ***
      If
        The o p p o r t u n i t y i s perhaps a s p r o p i t i o u s a s any which
      may occur f o r a d e c l a r a t i o n by t h i s c o u r t t h a t our
      c o n s t i t u t i o n a l and s t a t u t o r y laws were designed t o
      c l o t h e t h e boards o f county commissioners of t h e s t a t e
      w i t h l a r g e d i s c r e t i o n a r y powers i n d e a l i n g w i t h pro-
      j e c t s l i k e t h e one we have under c o n s i d e r a t i o n . C e r t a i n
      well-defined c o n s t i t u t i o n a l r e s t r i c t i o n s must a t a l l
      times be recognized and observed; b u t , a s i d e from t h e s e ,
      t h e p o l i c y of t h e law i s t h a t t h e mere d e t a i l s of con-
      templated p u b l i c improvements s h a l l be l e f t t o t h e i r
      d i s c r e t i o n . Where e x p l i c i t s t a t u t o r y d i r e c t i o n s a r e
      given, they must, of c o u r s e , be complied w i t h ; b u t a l l
      t h a t i s n e c e s s a r y i n t h e i n i t i a t i o n of a p l a n l i k e t h e
      i n s t a n t one i s , i n g e n e r a l , t h a t t h e people s h a l l b e
      given an o p p o r t u n i t y t o i n t e l l i g e n t l y e x e r c i s e t h e i r
      judgment. I f county boards and s i m i l a r a d m i n i s t r a t i v e
      bodies a r e t o be c o n t i n u a l l y h a r a s s e d and hampered by
      t h e n i c e t e c h n i c a l i t i e s of t h e law, o f t e n t i m e s l a c k i n g
      i n substance and devoid of r e a l m e r i t , t h e s e t t l e m e n t
      and development of t h i s v a s t northwestern empire w i l l
      be g r e a t l y impeded and r e t a r d e d . A s we r e a d t h e s t a t u t e s ,
      t h e p o l i c y of t h e law-making b o d i e s h a s been, r a t h e r , t o
      make proceedings l i k e t h e one i n q u e s t i o n a s e x p e d i t i o u s ,
      simple, and inexpensive a s p o s s i b l e , t o accomplish t h e
      d e s i r e d r e s u l t , always b e a r i n g i n mind, a s h e r e t o f o r e
      suggested, t h a t t h e consent of t h e people must be founded
      i n an i n t e l l i g e n t understanding on t h e i r p a r t of t h e
      g e n e r a l purpose f o r which t h e money i s t o b e expended.
      I n p r e p a r i n g t h e b a l l o t i t was only n e c e s s a r y t o substan-
      t i a l l y follow t h e d i r e c t i o n s of t h e s t a t u t e . (Tinkel v .
      G r i f f i n , 26 Mont. 426, 68 Pac. 859.)"
      Also i n R.eid i t was contended t h a t t h e o r d e r and n o t i c e of
e l e c t i o n were i n s u f f i c i e n t because they r e f e r r e d o n l y t o high-
ways and b r i d g e s b u t n o t t o f r e e f e r r i e s .       O t h i s point, the
                                                                      n
Court s t a t e d :
      "Section 2935 [ s e c t i o n 16-2303, R,C.M. 1947 3 , Revised
      Codes, merely provides t h a t t h e n o t i c e of e l e c t i o n s h a l l
      c l e a r l y s t a t e t h e o b j e c t of t h e l o a n , This means a
      ~ e n e r a lo b j e c t o f t h e loan. It i s n o t n e c e s s a r y t o
      ,3)

      s p e c i f y a l l of t h e d e t a i l s . So long a s a reasonably
      comprehensive n o t i c e i s g i v e n , t h e c o u r t s have no power
      t o declare i t i n s u f f i c i e n t . It
      Tn Xorse v , G r a n i t e County, 44 Mont. 78, 87, 93, 119 P, 286,
t h e b a l l o t s t a t e d t h a t t h e bonds were " f o r t h e purpose o f t h e
c o n s t r u c t i o n of a county courthouse f o r t h e s a i d county and
t h e purchase of a d d i t i o n a l ground t h e r e f o r , and t h e f u r n i s h i n g
and equipment t h e r e o f . "           Concerning t h e s u f f i c i e n c y of t h e
b a l l o t , t h i s Court s t a t e d :
      "While t h e form o f bond adopted i n c o r p o r a t e d t h e
      p r o p o s i t i o n a s p r i n t e d upon t h e b a l l o t , i t was n o t
      incumbent upon t h e board t o have i t s o . The amount
      and purpose of t h e l o a n , a s s t a t e d i n t h e b a l l o t ,
      was a l l t h a t was r e q u i r e d t o be s t a t e d , "

       I n County of San Diego v , P e r r i g o , 155 Cal.App.2d 644, 318
P , 2 d 542,545,546,          a case similar t o the i n s t a n t case, the b a l l o t
provided :
       If
        San Diego County Bond P r o p o s i t i o n . S h a l l t h e County
      of San Diego i n c u r a bonded indebtedness i n t h e p r i n c i -
      p a l sum of $8,400,000 f o r t h e purpose of t h e c o n s t r u c -
      t i o n , f u r n i s h i n g and equipping of b u i l d i n g s ( i n c l u d i n g
      c l e a r i n g of t h e s i t e f o r t h e proposed b u i l d i n g s ) t o
      c o n s t i t u t e a county courthouse and county j a i l , s a i d
      b u i l d i n g s t o provide q u a r t e r s f o r t h e S u p e r i o r and
      Municipal Courts, t h e county j a i l , and county departments
      and o f f i c i a l s , and t o b e l o c a t e d on t h e s i t e of t h e
      p r e s e n t courthouse and county j a i l and on land a d j a c e n t
      thereto?"
The bond i s s u e was approved by more than two-thirds o f t h e v o t e r s
of San Diego County i n 1954.                      During t h e d e l a y n e c e s s a r y f o r t h e
u s u a l a r c h i t e c t u r a l and e n g i n e e r i n g work, t h e need f o r a d d i t i o n a l
f a c i l i t i e s arose,      I n 1957, p r i o r t o c o n s t r u c t i o n of t h e b u i l d i n g ,
t h e board of s u p e r v i s o r s of San Diego County adopted a r e s o l u -
t i o n t o r e d e s i g n t h e courthouse and j a i l b u i l d i n g s t o provide
f o r t h e a d d i t i o n a l needs of t h e s u p e r i o r and municipal c o u r t s ,
i n c l u d i n g one a d d i t i o n a l t r a f f i c c o u r t , one a d d i t i o n a l a r r a i g n -
ment c o u r t , a s e p a r a t e j u v e n i l e c o u r t , and q u a r t e r s f o r t h e grand

jury,       The r e s o l u t i o n s t a t e d t h a t t h e a d d i t i o n a l f a c i l i t i e s would
c o s t $3,517,680 i n a d d i t i o n t o t h e bond i s s u e and t h a t t h e
a d d i t i o n a l funds could be supplied from t h e general fund of t h e
county,       The matter was cha.llenged on t h e ground t h a t t h e bond
i s s u e c o n s t i t u t e d a c o n t r a c t between t h e board and t h e e l e c t o r s ,
and t h e r e f o r e t h e board must b u i l d t h e type of b u i l d i n g s
s p e c i f i e d on t h e b a l l o t proposition.           The c o u r t agreed t h a t a
c o n t r a c t u a l r e l a t i o n s h i p was c r e a t e d but disagreed t h a t t h e
c o n t r a c t was v i o l a t e d by s t a t i n g :
      "The d e s c r i p t i o n of t h e b u i l d i n g s t o be constructed
      i s broad and general and c o n t a i n s no fixed plan o r
      b u i l d i n g program. The proposed changes s p e c i f i e d i n
      t h e r e s o l u t i o n of t h e Board of Supervisors dated
      September 10, 1957, do n o t v i o l a t e t h e terms of t h e
      c o n t r a c t i n t h a t r e s p e c t . (Citing c a s e s ) "
      S i m i l a r l y , h e r e , no s p e c i f i c b u i l d i n g plan e x i s t e d a t t h e
time of t h e e l e c t i o n .       From a p r a c t i c a l standpoint, huge sums
of money would be wasted i f d e t a i l e d plans f o r c o n s t r u c t i o n of
t h e b u i l d i n g were drawn i n advance of t h e e l e c t i o n and the
v o t e r s disapproved t h e bond i s s u e .             I t was argued i n Perrigo
t h a t t h e v o t e r s may n o t have approved t h e bond i s s u e i n 1954,
i f they had known t h e f a c t s of which t h e board of supervisors
was aware i n 1957.              On t h i s p o i n t , t h e c o u r t s t a t e d :
      II
       N one knows how t h e v o t e r s would have r e a c t e d
        o
      under such circunstances. Whether t h e e l e c t i o n
      would have c a r r i e d i n l i g h t of t h e f a c t s which
      could be known only by events which develop sub-
      sequent t o t h e e l e c t i o n i s a question upon which t h e
      courts w i l l not speculate, It


      W n o t e t h a t t h e arena a r e a contemplated on t h e b a l l o t
       e
i n t h e i n s t a n t c a s e i s 100,000 square f e e t .             The same square
footage w i l l e x i s t i n t h e proposed arena a r e a .                  Considering
t h a t t h e Board of County Commissioners a c t e d i n good f a i t h and
n e c e s s a r i l y without d e t a i l e d c o n s t r u c t i o n plans a t the t i m e of
t h e e l e c t i o n , t h e proposed modification i s minor.                     It i s
e s p e c i a l l y minor when viewed i n l i g h t of t h e modifications
approved i n Perrigo. Here, t h e b a l l o t i s n o t so misleading a s
t o make a v o t e meaningless and t h e contemplated change i n t h e
dimensions of the arena area is not a substantial modification
of the contract between the voters and the county commissioners.

The proposed modification is, rather, a legitimate exercise
of the discretionary powers of the county commissioners, as

noted in -
         Reid.
   Accordingly, we affirm the judgment of the district court.




                                  ~ssoc($te   Justice




     C W e f Justice